Title: To Thomas Jefferson from François Barbé de Marbois, 24 June 1801
From: Barbé-Marbois (Barbé de Marbois), François
To: Jefferson, Thomas


               
                  Monsieur,
                  Paris, le 5. Messidor an 9. de la République.[i.e. 24 June 1801]
               
               Je desire que la lettre ci-jointe parvienne Surement à mon frere et j’espere de l’ancienne amitié dont vous m’honorés que vous excuserés la liberté que je prens de vous l’adresser.
               Je crois que vous ne doutés pas de la Satisfaction que j’ai eue de vous voir placé par vos concitoyens a la tete du gouvernement des Etats unis. heureux le pays dont les destinées sont entre les mains d’un Sage.
               Agreés, Monsieur, mon profond respect
               Barbé marbois
               
                  Il Se peut que l’adresse de la lettre pour mon frere ait besoin d’etre changée et je la recommande a vos Soins obligeans.
               
             
               editors’ translation
               
                  Sir,
                  Paris, 5 Messidor, Year 9 of the Republic
               
               I desire that the enclosed letter securely reach my brother, and I hope that the lasting friendship with which you honor me will excuse the liberty that I am taking in addressing it to you.
               I think that you have no doubt about the satisfaction it gave me to see you placed by your fellow-citizens at the head of the government of the United States. Fortunate is the country whose destiny is in the hands of a wise man. Accept, Sir, my deep respect.
               
                  
                     Barbé marbois
                  
               
               
                  It is possible that the address of the letter for my brother may need to be changed, and I commend that to your kind care.
               
            